Citation Nr: 9905184	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of overpayment of improved disability 
pension benefits in the amount of $65,265.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from March 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant's "Statement in Support of Claim," VA Form 
21-4138, dated March 15, 1996, reflects an intent to request 
consideration of a compromise repayment plan of the debt in 
question.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant was awarded improved disability pension at 
the maximum rate based on zero income effective June 1, 1986.

2.  In June 1994, based on information relating to the 
appellant's wife's receipt of income from her employment as a 
teacher's aid since 1967, his pension award was retroactively 
reduced and thereafter terminated due to excessive income.

3.  An October 1994 award action gave rise to an overpayment 
of improved disability pension in the amount of $65,265.

4.  The appellant's failure to notify VA of receipt of income 
from his wife's employment as a teacher's aid concurrently 
with receipt of his VA pension benefits beginning in June 
1986 constitutes a willful failure to disclose a material 
fact with the intent to retain eligibility for improved 
disability pension benefits.



CONCLUSION OF LAW

The appellant's actions leading to an overpayment of improved 
disability pension benefits constituted misrepresentation of 
a material fact, precluding further consideration of waiver 
of the overpayment.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The appellant was awarded improved disability pension 
benefits by rating decision in May 1987.  In connection with 
this award, the appellant specifically indicated that he was 
"totally disable[d] [with] no income at all."  See 
Statement in Support of Claim, VA Form 21-4138, dated July 
17, 1987.  An award notice letter dated October 23, 1987, 
informed him of the aforementioned rating action and 
indicated that these benefits were payable at the maximum 
rate based on zero income effective June 1, 1986.  Enclosed 
with the letter was a VA Form 21-6896 which contained 
information concerning the appellant's rights to receive 
improved pension benefits, including notice of his obligation 
to promptly notify VA of any income or net worth changes.  
Specifically, the Form 21-6896 notified him that, "The rate 
of pension paid to a veteran depends upon the amount of 
family income and the number of dependents" and "WHEN 
REPORTING INCOME, THE TOTAL AMOUNT AND SOURCE OF ALL INCOME 
RECEIVED SHOULD BE REPORTED."  The appellant was again 
reminded of this obligation by award continuation letters 
issued in April 1991 and April 1994.  His pension award was 
continued based on information he provided on Eligibility 
Verification Reports (EVRs) filed in July 1987, October 1988, 
October 1989, October 1990, October 1991, October 1992, and 
October 1993.  In these reports, the appellant specifically 
reported that he received no income for himself and his wife 
other than his VA pension for the aforementioned yearly 
reporting periods.
Thereafter, in May 1994, the record reflects that the RO was 
notified via the appellant's application for VA home loan 
guaranty benefits that his wife had been employed as a 
teacher's aid since September 1967, and that she was 
currently making approximately $9,000 per year.  Acting on 
this information, the RO sent the appellant a letter in June 
1994 informing him that it proposed to terminate his pension 
award based on excess income.  He was given 60 days to submit 
evidence showing that the aforementioned employment 
information for his wife was incorrect.  As no pertinent 
information was received within the next 60 days other than 
his statement that his wife had to stop working permanently 
in September 1993 due to breast cancer, the appellant's 
pension award was terminated by award action in October 1994, 
effective from June 1, 1986 to October 31, 1993, creating an 
overpayment of $65,265.  His pension was resumed November 1, 
1993, again based on zero income for himself and wife.

In a February 1995 decision, the Committee denied the 
veteran's request for waiver.  The Board observes that the 
Committee determined that the evidence of record showed that 
the veteran willfully failed to report his receipt of his 
wife's income from the effective date of his pension award in 
June 1986 through May 1994 when it learned through indirect 
means (his application for a VA home loan) that she was in 
fact working all through this period such that their income 
exceeded the maximum annual rate for pension for the years 
1986-93.  Accordingly, the Committee stated that it could not 
consider his request for waiver of the assessed overpayment 
under the standards of equity and good conscience.

II.  Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (1998).  However, a finding of fraud, 
misrepresentation and/or bad faith on the part of the 
appellant precludes consideration of waiver of recovery of 
the debt.  38 C.F.R. § 1.965(b) (1998).  In other words, if 
fraud, misrepresentation, or bad faith is found, the elements 
of the standard of equity and good conscience are not for 
consideration, since the granting of waiver of recovery is 
precluded by operation of law.  38 U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).  Similarly, to 
establish fraud or misrepresentation, it must be determined 
that there was a willful misrepresentation of a material 
fact, or the willful failure to disclose a material fact, 
with the intent of obtaining or retaining, or assisting an 
individual to obtain or retain, eligibility for VA benefits.  
It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

It is the opinion of the Board that the appellant's failure 
to notify the RO of his receipt of income from his wife's 
employment as a teacher's aid beginning from the date he was 
initially awarded pension benefits in 1987 is deemed to be 
representative of a willful failure to disclose a material 
fact, with the intent to retain eligibility for VA improved 
pension benefits.  The evidence of record discloses that the 
appellant was awarded improved pension benefits effective in 
June 1986, and during the period in which he was in receipt 
of these benefits through October 1993, he was advised to 
promptly notify the VA of any changes in his income or net 
worth.  But, as alluded to above, he was receiving income 
during this entire eight-year period.  Although the RO made 
him aware of this fact in June 1994 when it received her 
employment information via an application for other VA 
benefits (home loan), he never affirmatively disclosed the 
information concerning his wife's long-term employment in 
connection with his pension award, despite filing no less 
than seven EVRs between July 1987 and October 1993, all of 
which reflected that he and his wife had no income other than 
his pension award.  His failure to notify the RO of this 
income directly contravenes the reporting requirements set 
forth under 38 C.F.R. § 3.660 (1998).  It is not shown that 
the appellant lacked capacity or was otherwise unaware of his 
responsibility to provide timely and accurate information 
concerning his income in connection with his receipt of VA 
improved pension benefits.

On the basis of above, the Board concludes that the appellant 
failed to disclose a material fact concerning his income when 
he applied for pension benefits in 1987, and that he 
continued to engage in such action through 1994 when VA 
discovered through indirect means that his wife was receiving 
income throughout this entire period.  Absent an explanation 
for this omission, his failure to do so was willful in nature 
and shows an intent to obtain and retain eligibility for VA 
benefits under false pretenses.  As detailed above, the 
appellant was on notice of his obligation to notify the RO of 
his income or net worth at the time he was awarded VA 
improved pension benefits in October 1987, effective from 
June 1, 1986.  He evidently chose to ignore this obligation 
by failing to disclose his wife's employment income.  He was 
reminded of this obligation on several occasions thereafter, 
but again, he took no action to notify the RO of this income.  
He has offered no explanation on appeal concerning his 
failure to disclose these facts and thus, the Board concludes 
that his failure to disclose was willful in nature.  The fact 
that his wife's employment situation represented a 
"material" fact is not in doubt; VA pension awards are 
based on the difference between countable annual income and 
the maximum annual rate for a given reporting period.  Thus, 
as specifically cited in the VA Form 21-6896 that he received 
when he was awarded these benefits, "THE TOTAL AMOUNT AND 
SOURCE OF ALL INCOME RECEIVED SHOULD BE REPORTED," there can 
be no mistaking that his total family income or net worth 
could potentially impact his receipt of these benefits.

Accordingly, further consideration of the appellant's waiver 
claim under the standard of equity and good conscience, which 
would include the element of financial hardship claimed on 
appeal, is legally barred by statute.  38 U.S.C.A. § 5302(c) 
(West 1991).


ORDER

Waiver of an overpayment of improved disability pension 
benefits in the amount of $65,265 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

